Title: To George Washington from David Humphreys, 9 April 1787
From: Humphreys, David
To: Washington, George


(Private) 
My dear General.Fairfield [Conn.] April 9th 1787     
Since I did myself the honor to address you on the 24th Ulto I have been in New York, & find such a variety of opinions prevailing with respect to the Convention, that I think it expedient to write to you again on the subject.
General Knox has shewn to me, in confidence, his last letter to you. tho’ I cannot concur in sentiments altogether, yet, I think with him, should you decide to be present at the Convention, it will be indispensable to arrive in Philadelphia the preceding week, in order to attend the Genl Meeting of the Cincinnati. This may palliate, perhaps, obviate one of my former objections.
I mentioned in my last that I had not conversed with a single character of consideration, who judged it proper for you to attend the Convention, I have now seen several who think it highly interesting that you should be there. Gouverneur Morris & some others have wished me to use whatever influence I might have to induce you to come. I could not have promised this without counteracting my own judgment. I will not, however, hesitate to say, that I do not conceive your attendance can hazzard such personal ill consequences as were to be apprehended, before the proposed Meeting had been legitimated by the sanction of Congress.
If the difference of opinions amongst the Members of this national Assembly should be as great as the variety of sentiments concerning the result; the progress of business before it, will be attended with infinite perplexity & embarrassment. Besides the two primary objects of discussion, viz. 1st whether the old Constitution can be supported, or 2nd whether a new one must be

established: I expect a serious proposal will be made for dividing the Continent into two or three seperate Governments. Local politics & diversity of interests will undoubtedly find their way into the Convention. Nor need it be a matter of surprize to find there, as subjects of disagreement the whole western Country, as well as the navigation of the Mississipi.
Should you think proper to attend, you will indisputably be elected President. This would give the measures a degree of national consequence in Europe & with Posterity. But how far (under some supposable case) your personal influence, unattended with other authority, may compose the jarring interests of a great number of discordant Individuals, & controul events, I will not take upon me to determine. We cannot augur any thing very favorable, if we are to judge of future dispositions by those exhibited since the War. The United States at large, with a sovereign contempt, (as if it was the only mark of Sovereignty they could boast) have neglected your most earnest recommendations for doing justice to the Army. Congress continues to sport with your feelings, by refusing, for a course of years, a compliance with their explicit promises respecting the confidentential Persons, who were recommended in your farewell address to their notice. The declaration on that occasion was void of ambiguity, nor could circumstance or language add to its solemnity. But hear oh Heavens! & be astonished oh Earth! Congress, as an acknowledgment of your influence, a proof of their gratitude, and a reward for your services, have (not to say pertinaciously) but with a series of consistencies not always discoverable in their proceedings, denied to accord the last & only favor you ever asked at their hands. It is true, Heaven was mocked by their engagements—your friends Cobb & Trumbull can testify the infraction of them. I only mention this as one instance of national infamy to prove how much lighter than the least of all conceivable triffles are the faith & honour of the United States: & to shew how little credit their future promises ought to obtain. Should a candid History survive the turbulence & rascality of the times on which we are fallen, Posterity will doubtless stand amazed, while they appreciate the conduct of the age!
I imagine there will be no representation from this State at the Genl Meeting of the Cincinnati unless I attend myself. Should I

be disengaged from military affairs in season, I shall probably come on, & may pass the summer at Mt Vernon But every thing depends upon contingencies.
I am sick of public men & public measures—Tranquility & elegant speculations would accord best with my dispositions. It begins to be time for me to think of domestic life if ever I intend it. Indeed, could I find an amiable Lady, with a property which would put one at his ease, & who could like a man circumstanced as I am, I would marry tomorrow.
My best & most respectful Complts attend Mrs Washington & every Soul at Mount Vernon. With sentiments of the sincerest friendship & esteem I have the honor to be my dear General Yours affectionately

D. Humphreys

